Citation Nr: 0711023	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant contends that he had active service during 
World War II in the Philippine Commonwealth Army, including 
the recognized guerrilla forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in July 2005.  


FINDINGS OF FACT

1.  A July 2003 determination denied basic eligibility for VA 
benefits; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of basic eligibility for VA benefits 
has not been received since the July 2003 determination. 


CONCLUSIONS OF LAW

1.  The July 2003 determination that denied basic eligibility 
for VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006).

2.  New and material evidence has not been received since the 
July 2003 determination that denied basic eligibility for VA 
benefits; and thus, the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive with regard to basic 
eligibility for VA benefits, the VCAA is not applicable.

To the extent that any notice requirements, VCAA or 
otherwise, may apply to the present case, the Board notes 
that the RO sent letters to the appellant in June 2003, July 
2003, October 2004, and November 2004.  These letters 
collectively advised the appellant of the types of evidence 
necessary to reopen his claim and establish basic eligibility 
for VA benefits.  The RO informed the appellant of what 
evidence was in the file and what evidence he needed to 
submit to reopen his claim.  Under the circumstances, the 
Board finds that the appellant had a meaningful opportunity 
to participate effectively in the processing of the claim 
with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice 
to the appellant, and any defect in the content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

The RO determined that the appellant was not eligible for 
basic VA benefits in July 2003.  As the appellant did not 
initiate an appeal from this determination by filing a notice 
of disagreement, that decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.200, 20.1103.  However, under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Further, for the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet.App. 530, 532 (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Id.

In July 2003, the RO's determined that the appellant had not 
established basic eligibility for VA benefits because he did 
not have recognized service in the Philippine Commonwealth 
Army, including the recognized guerillas based on 
certification by the National Personnel Records Center 
(NPRC).  At the time of the RO determination, the pertinent 
evidence of record included: a Discharge Certificate showing 
service in the 14th Infantry (PA-AUS) from July 1942 to April 
1947; a Certification from the Armed Forces of the 
Philippines and a document from the Phillippine Veterans 
Affairs office providing a different service number from the 
Discharge Certificate and showing that the appellant had 
service from March 43 to November 1945; August 1999 and 
January 2000 verifications from the NPRC that the appellant 
had no service as a member of the Phillippine Commonwealth 
Army, including recognized guerillas based on the information 
provided from the Philippine Veterans Affairs document and 
Philippines Armed Forces Certification; lay affidavits 
indicating that the appellant was a guerilla and prisoner of 
war during World War II; various service personnel records; 
and statements from the appellant concerning his service and 
providing details on being a prisoner of war.  

The Board notes that it was initially determined that the 
appellant acquired an Army of the United States status as a 
result of his service with the 14th Infantry (PA-AUS).  
However, in November 1953, the Department of the Army revoked 
his service with the 14th Infantry Regiment.  Thus, given the 
binding determination already made by the Department of the 
Army, the information provided in the Discharge Certificate 
for the 14th Infantry did not need to also be verified by the 
NPRC.  However, the other service number and dates provided 
by the Armed Forces of the Philippines and Philippine 
Veterans Affairs office were sent to the NPRC for 
verification, and the NPRC found on two separate occasions in 
August 1999 and January 2000 that the appellant did not have 
recognized service.  

Evidence of record following the July 2003 determination 
includes the appellant's statements and a duplicative copy of 
the Discharge Certificate for the 14th Infantry.  Therefore, 
the Board finds that the evidence submitted after July 2003 
is essentially duplicative of evidence on file prior to July 
2003.  That is, the appellant has not submitted any new 
evidence that could be submitted to the NPRC for further 
verification of service.  Again, the law and not the evidence 
is dispositive of this claim.  See Mason; Sabonis v. Brown, 6 
Vet.App. 426 (1994).  The Board is bound by the NPRC finding 
which does not show recognized service so as to confer 
eligibility for VA benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c).  Thus, new and material evidence had 
not been received which is necessary to substantiate the 
appellant's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, 
the claim to establish eligibility for basic VA benefits is 
not reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the 
appellant's claim to establish basic eligibility for VA 
benefits.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


